Per Curiam,
A decree was regularly made that appellant should turn over to his successor in the trust the balance found to be in his hands op the adjudication of his accounts. Whether or not the appellant is correct in his assumption that the auditing judge, the late president judge of the orphans’ court, became convinced that the decree was erroneous, and would have corrected it, no exceptions appear on the record and the decree was confirmed absolutely. There is, therefore, nothing to show any error in the decree now appealed from.
Appeal dismissed.